Citation Nr: 0206157	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-06 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Timeliness of request for a waiver of recovery of an 
indebtedness of compensation totaling $29,060.

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 decision entered by the 
Committee on Waivers and Compromises at a Regional Office 
(RO) of the Department of Veterans Affairs (VA), denying the 
appellant's request for waiver of recovery an indebtedness of 
VA compensation benefits in the amount of $29,060, as 
untimely.  

The Board remanded the case in March 2001 for procedural 
development.  The case was later returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT

1.  An October 10, 1993 letter from the VA Debt Management 
Center informed the veteran's legal custodian of the creation 
of an overpayment to the veteran in the amount of $29,060 and 
of the veteran's right to request a waiver of that 
indebtedness within 180 days of the date of mailing of the 
letter.

2.  A request for waiver of indebtedness was first received 
in June 1996, a point in time more than 180 days after the 
letter informing the veteran's legal custodian of waiver 
rights.


CONCLUSION OF LAW

The request for a waiver of recovery of an indebtedness of 
compensation totaling $29,060 was not timely filed.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 1.961 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the claims file shows that the RO granted 
disability compensation and assigned a 10 percent schedular 
rating for paranoid type schizophrenia, effective June 1972.  
Subsequently, the RO assigned a 100 percent schedular rating 
for paranoid type schizophrenia, effective September 1973.  
Further, the veteran was rated incompetent, effective July 
1985.  The veteran's mother was appointed his legal 
custodian, effective March 1991.  

Documents in the claims file show that the veteran entered 
prison in April 1992 and was convicted of murder in March 
1993.  Additionally, the RO determined that he had an estate 
which equaled or exceeded $1,500.  Thereafter, the RO 
informed the veteran's legal custodian of its intention to 
discontinue the veteran's award of disability compensation, 
effective May 1, 1992.  The RO advised that the veteran 
satisfied governing criteria for the discontinuation of an 
award of disability compensation:  he was incarcerated at a 
penal institution; he was rated incompetent by VA; and he had 
an estate which exceeded $1,500.  The adjustment in the 
veteran's award of disability compensation resulted in an 
overpayment of $26,090.

A letter from the VA Debt Management Center, dated October 
10, 1993, informed the veteran's legal custodian of the 
overpayment in the amount of $26,090.  She was notified of 
the right to dispute the existence of the debt, as well as of 
the right to request waiver of the debt within 180 days.  

A November 1993 letter from the VA Debt Management Center to 
the veteran's legal custodian provided an audit of the 
overpayment which created the debt.  It was prepared in 
response to a letter from the appellant disputing the debt.  
The letter from the VA Debt Management Center referred to the 
appellant's right to request waiver of indebtedness.

The RO received a letter from the veteran in June 1996 
requesting waiver of recovery of overpayment of the debt to 
VA.

The Board's March 2001 remand order directed the RO to 
schedule the appellant for a hearing before the Board, 
sitting at the RO.  The veteran was scheduled to appear at a 
Travel Board hearing in November 2001.  However, the RO 
subsequently ascertained that the penal institution, where 
the veteran was incarcerated, would not transfer him to the 
RO for the hearing.  In a statement dated in April 2002, the 
veteran's legal custodian waived the veteran's right to a 
Travel Board hearing.

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President approved the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 
which made several amendments to the law governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  

Significantly, however, in Barger v. Principi, No. 97-1775 
(U.S. Vet. App., May 24, 2002), the Court held that the VCAA, 
with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, to 
specifically include claims regarding the timeliness of 
requests for waiver of recovery (the Court pointed out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a different Chapter (i.e. Chapter 51)).  
Therefore, the VCAA is not for application in this matter.

In any event, it is pointed out that there shall be no 
recovery of payments or overpayments (or any interest 
thereon) of any benefits under any of the laws administered 
by the Secretary whenever the Secretary determines that 
recovery would be against equity and good conscience, if an 
application for relief is made within 180 days from the date 
of notification of the indebtedness by the Secretary to the 
payee, or within such longer period as the Secretary 
determines is reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by such payee within a 
reasonable period after such date.  The Secretary shall 
include in the notification to the payee a statement of the 
right of the payee to submit an application for a waiver 
under this subsection and a description of the procedures for 
submitting the application.  38 U.S.C.A. 5302 (West 1991 & 
Supp. 2001).  

A request for waiver of an indebtedness under this section 
shall only be considered, except as otherwise provided 
herein, if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the Department of Veterans Affairs to the debtor.  The 180 
day period may be extended if the individual requesting 
waiver demonstrated to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either the Department of Veterans Affairs or the postal 
authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b)(2) (2001).

The record establishes that the RO, on October 10, 1993, 
provided the veteran's legal custodian with notification of 
indebtedness in the amount of $29,060 created by overpayment 
of the veteran's compensation.  The letter informed the legal 
custodian of the requirement that a request for waiver of 
recovery of the debt be received within 180 days of date of 
the letter providing notice.  

The RO's November 1993 letter providing the appellant an 
audit (the appellant had disputed the amount of the debt) 
again specifically referred to the right to submit a request 
for waiver of recovery of the debt.  Again, a request from 
the appellant for waiver of recovery of the debt was not 
forthcoming within the prescribed 180-day time limit.

The appellant has not contended that she did not receive the 
October 1993 notice of overpayment (and there is no evidence 
suggesting that there was non-receipt of the notice by the 
appellant).  In fact, as noted, the appellant initially 
disputed the amount of the debt.  Further, she does not 
contend that she or the veteran sent a request for waiver 
prior to June 1996, or more importantly, within 180 days of 
the October 1993 letter.

A letter from the veteran, received in June 1996, was the 
first communication evidencing that he sought a waiver of 
recovery of indebtedness.  That statement was not received 
within 180-day period discussed above.  In view of the 
foregoing, the veteran's request for waiver of recovery of an 
indebtedness of compensation totaling $29,060 must be denied 
because it was not received within the 180-day time limit.  



ORDER

A request for a waiver of recovery of an indebtedness of 
compensation totaling $29,060 was not timely filed, and the 
appeal is denied.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

